UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6677


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KUNTA KENTA REDD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:08-cr-00043-D-1)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kunta Kenta Redd seeks to appeal the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. We dismiss the appeal.

       In criminal cases, a defendant must file his notice of appeal within 14 days after the

entry of judgment. Fed. R. App. P. 4(b)(1)(A)(i); see United States v. Goodwyn, 596 F.3d
233, 235 n.* (4th Cir. 2010) (“[Section] 3582 motions . . . are criminal in nature.”).

With or without a motion, upon a showing of excusable neglect or good cause, the district

court may grant an extension of up to 30 days to file a notice of appeal. Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985). The district court

entered its order denying Redd’s § 3582(c)(2) motion on August 8, 2014. Redd’s notice

of appeal was filed on April 26, 2019. *

       Redd’s appeal notice is thus untimely, and he has not obtained an extension of the

appeal period. Further, although the appeal period in a criminal case is not a jurisdictional

provision, but, rather, a claim-processing rule, Bowles v. Russell, 551 U.S. 205, 209-13

(2007); United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), we conclude that,

because an intervening judgment already has relied on the district court’s denial order,

extraordinary circumstances meriting sua sponte dismissal of the appeal are present.

See United States v. Oliver, 878 F.3d 120, 122, 129 (4th Cir. 2017).



       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).

                                             2
       We therefore dismiss the appeal. We deny Redd’s motions to suspend counsel’s

bar license and for partial transcripts of the proceedings of his co-defendants and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3